In an action for divorce, in which the defendant counterclaimed for a separation, judgment dismissing the complaint on the merits and granting a separation on the defendant’s counterclaim, and order denying, plaintiff’s motion for a new trial, affirmed, with costs. No opinion. Hagarty, *845Carswell and Taylor, JJ., concur; Lazansky, P. J., and Johnston, J., dissent and vote to reverse the judgment and order and to grant a new trial on the ground that the finding of the jury in answer to question ¡No. 1 is against the weight of the credible evidence.